A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 3/24/2022 is acknowledged.  
3.	Claims 1-20 have been cancelled.
4.	Claims 21-43 are pending in this application.
5.	Claims 36-43 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 28 and 29 remain withdrawn from consideration as being drawn to non-elected species.
6.	Applicant elected without traverse of Group 1 (claims 21-35) and elected without traverse of a composition comprising pramlintide with an insulin peptide, DMSO (as aprotic polar solvent), hydrochloric acid (as ionization stabilizing excipient), benzyl alcohol (as preservative), and mannitol (as sugar alcohols) as species of stable formulation comprising a pramlintide peptide or salt thereof in the reply filed on 7/14/2021.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent.  A search was conducted on the elected species; and prior art was found.  Claims 28 and 29 remain withdrawn from consideration as being drawn to non-elected species.  Claims 21-27 and 30-35 are examined on the merits in this office action.

Withdrawn Rejections
7.	Provisional ODP rejection to claims 21-27 and 30-35 over claims of co-pending Application No. 15/117016 in view of the combined teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS), the Chemicals Used for pH Adjustment document (cited and enclosed in the previous office action, pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS) with routine optimization is hereby withdrawn in view of Applicant's abandonment of co-pending Application No. 15/117016.

Declaration under 37 C.F.R. 1.132
8.	A Declaration of Steven Prestrelski under 37 CFR 1.132 has been filed on 3/24/2022.  However, the Declaration is insufficient to overcome the rejection to claims 21-27 and 30-35 under 35 U.S.C. 103 as being unpatentable over Prestrelski et al (US 2014/0221288 A1, filed with IDS) in view of the Chemicals Used for pH Adjustment document (cited and enclosed in the previous office action, pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS) for the following reasons:
	With regards to the examples in the cited Prestrelski et al (US 2014/0221288 A1, filed with IDS) reference, the Examiner appreciates Applicant's clarification, and understands that in the examples of the cited Prestrelski et al reference, hydrochloric acid (HCl) is not dissolved directly in the aprotic polar solvent. 
	With regards to the arguments that "IV. The peptides in the ’288 publication are structurally different from those in the present application", the Examiner understands that the process for preparing the stable formulation recited in instant claims is not the same as the process disclosed in the cited Prestrelski et al reference.  However, 
First, as stated in the previous office action, the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21, and the limitation "wherein the insulin peptide or salt thereof is dissolved directly in the aprotic polar solvent without drying the insulin peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 22 are product by process limitations for obtaining the stable formulation recited in instant claims.  In the instant case, since the instant claimed stable formulation comprises pramlintide peptide or salt thereof and/or insulin peptide or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization is identical to instant claimed stable formulation with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  
Second, with regards to the "pH memory" and/or charge profile of the peptide in the cited Prestrelski et al reference, Prestrelski et al teach that "The "pH memory" of a peptide is the resulting charge profile (protonation state) after drying the peptide from a buffered aqueous solution (e.g., from a non-volatile buffer)." (see for example, page 8, paragraph [0077]).  And in the instant case, as stated above, the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization is identical to instant claimed stable formulation with no structural difference.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that pramlintide and insulin in the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization would be identical to pramlintide and insulin in the instant claimed stable formulation, with the same charge profile (protonation state) and the same stability; and the process of preparing pramlintide and/or insulin would not change the final charge profile and/or stability of these peptides in the formulation.  And the MPEP states: "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01 II).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.  
Third, with regards to the evidence and/or data presented in the declaration, the Examiner would like to point out there is not Table 14 or 16 presented in instant application.  Example 9 (Table 10) of instant application is related to the stability of insulin-DMSO solutions with HCl at 0.3-10.0 mM; Example 10 (Table 11) of instant application is related to the stability of co-formulations of pramlintide and insulin-DMSO solutions with HCl at 0.3-3.2 mM; and Example 12 (Table 13) of instant application is related to the stability of epinephrine in DMSO with different concentrations of HCl.  Therefore, Example 10 (Table 11) of instant application is the only data from Examples 9, 10 and 12 that is relevant to instant claimed formulation.  However, in the instant case, other than instant claim 24, the concentration of HCl is not a claim limitation.  And the concentration of HCl (0.3-3.2 mM) disclosed in Example 10 (Table 11) of instant application is within the scope of the concentration of ionization stabilizing excipient such as HCl recited in instant claim 24.  Furthermore, as stated above, in the instant case, buffer is not excluded from the instant claimed stable formulation.  In addition, based on the definition of stable formulation disclosed in instant specification (see page 12, paragraph [0029], it appears to the Examiner that other than indicating not all formulations that meet the structural limitations of instant clamed formulation are stable, the data presented in Example 10 (Table 11) of instant application fails to prove that pramlintide and insulin in the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization is NOT identical to pramlintide and insulin in the instant claimed stable formulation, without the same charge profile (protonation state) and the same stability.
	With regards to Applicant's arguments about unexpected advantages of instant claimed stable formulation, the Examiner would like to point out that instant claims 21-27 and 30-35 are drawn to a product, not a method of preparing a product.  Therefore, the advantages of the preparing method do not apply to instant rejection.
	Taken all these together, it is determined that the Declaration is insufficient to overcome the rejection to claims 21-27 and 30-35 under 35 U.S.C. 103.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	(Revised in view of the Declaration of Steven Prestrelski under 37 CFR 1.132 filed on 3/24/2022) Claims 21-27 and 30-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Prestrelski et al (US 2014/0221288 A1, filed with IDS) in view of the Chemicals Used for pH Adjustment document (3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, cited and enclosed in the previous office action, pages 1-2) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS).
The instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent.  
Prestrelski et al, throughout the patent, teach various stable formulations comprising a peptide or salt thereof (such as a hydrochloride or acetate salt thereof) and an aprotic polar solvent; wherein the peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the peptide or salt thereof, including stable formulations comprising pramlintide and/or both pramlintide and insulin as the peptide or salt thereof and DMSO as the aprotic polar solvent, wherein the moisture content of the formulation is less than 5%, for example, Abstract; page 2, paragraphs [0011] and [0015]; page 5, paragraph [0055]; page 6, paragraph [0057]; and page 17, Examples 14 and 15.  It meets the limitations of pramlintide, insulin, and the aprotic polar solvent recited in instant claims 21-23, 27 and 30; and the limitation of instant claim 31.  Prestrelski et al further teach the formulation can further comprise a preservative, including benzyl alcohols, methyl parabens, propyl parabens, and mixtures thereof, for example, page 3, paragraph [0018]; and page 7, paragraph [0069].  It meets the limitations of preservative and benzyl alcohol recited in instant claims 32 and 33.  Prestrelski et al also teach the formulation can further comprise sugar alcohol such as mannitol or sorbitol as a stabilizing excipient, for example, page 6, paragraph [0066].  It meets the limitations of sugar alcohol and mannitol recited in instant claims 34 and 35.  Furthermore, Prestrelski et al teach the effect of pH on both the charge profile (protonation state) of the peptide and the stability of the peptide in various formulations comprising peptide and DMSO, including formulation comprising insulin or pramlintide; and HCl is used to adjust pH so that the peptide in the formulation is at a desirable charge profile (protonation state) and stays stable, for example, page 8, paragraph [0077]; page 15, Examples 6 and 8; page 16, Examples 9 and 11; page 17, Examples 12-14; and page 18, Example 16, Table 6 and paragraph [0202].  
The difference between the reference and instant claims 21-27 and 30-35 is that the reference does not explicitly teach a composition comprising pramlintide with an insulin peptide, DMSO (as aprotic polar solvent), hydrochloric acid (as ionization stabilizing excipient), benzyl alcohol (as preservative), and mannitol (as sugar alcohols) as the elected species of stable formulation comprising a pramlintide peptide or salt thereof; the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21; the limitation "wherein the insulin peptide or salt thereof is dissolved directly in the aprotic polar solvent without drying the insulin peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 22; the ionization stabilizing excipient recited in instant claims 21, 24-26 and 30; the ratio recited in instant claim 23; and the amount of preservative and sugar alcohol recited in instant claims 32 and 34.
However, the Chemicals Used for pH Adjustment document teaches HCl as one of the most commonly pH adjusting agents, for example, page 1, the last paragraph.  Therefore, in view of the teachings of Prestrelski et al as a whole and the combined teachings of Prestrelski et al and the Chemicals Used for pH Adjustment document, it would have been obvious to one of ordinary skilled in the art to develop a stable formulation comprising pramlintide, insulin, DMSO, HCl, benzyl alcohol and mannitol.  It reads on a composition comprising pramlintide with an insulin peptide, DMSO (as aprotic polar solvent), hydrochloric acid (as ionization stabilizing excipient), benzyl alcohol (as preservative), and mannitol (as sugar alcohols) as the elected species of stable formulation comprising a pramlintide peptide or salt thereof.
Furthermore, Izutsu teaches that preservative such as benzyl alcohol at 1-10 mg/ml (0.1-1% w/v) and mannitol as a tonicity modifier and bulking agent at 10-100 mg/ml (1-10% w/v) are used for protein/peptide formulation, for example, page 288, Table 2.  
In addition, one of ordinary skilled in the art would have been motivated to optimize the ratio of pramlintide to insulin and the concentration of HCl in the stable formulation for optimal charge profile (protonation state) and stability of both pramlintide and insulin and improved treatment efficacy.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization to develop a stable formulation comprising (a) pramlintide and insulin; (b) HCl as an ionization stabilizing excipient; and (c) DMSO as an aprotic polar solvent; wherein HCl is presented at a concentration from 0.1 mM to 100 mM; wherein the moisture content of the formulation is less than 5%; wherein the composition further comprises benzyl alcohol at 1-10 mg/ml (0.1-1% w/v) as preservative and mannitol at less than 10% w/v as a sugar alcohol; and wherein the weight per volume ratio of pramlintide to insulin is 1 to 3.5.  
With regards to the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21; and the limitation "wherein the insulin peptide or salt thereof is dissolved directly in the aprotic polar solvent without drying the insulin peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 22, these are product by process limitations for obtaining the stable formulation recited in instant claims.  In the instant case, since the instant claimed stable formulation comprises pramlintide peptide or salt thereof and/or insulin peptide or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization is identical to instant claimed stable formulation with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  In the instant case, since the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization is identical to instant claimed stable formulation with no structural difference, the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization meets the limitations of instant claims 21-27 and 30-35.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization to develop a stable formulation comprising (a) pramlintide and insulin; (b) HCl as an ionization stabilizing excipient; and (c) DMSO as an aprotic polar solvent; wherein HCl is presented at a concentration from 0.1 mM to 100 mM; wherein the moisture content of the formulation is less than 5%; wherein the composition further comprises benzyl alcohol at 1-10 mg/ml (0.1-1% w/v) as preservative and mannitol at less than 10% w/v as a sugar alcohol; and wherein the weight per volume ratio of pramlintide to insulin is 1 to 3.5, because Prestrelski et al teach the effect of pH on both the charge profile (protonation state) of the peptide and the stability of the peptide in various formulations comprising peptide and DMSO, including formulation comprising insulin or pramlintide; and HCl is used to adjust pH so that the peptide in the formulation is at a desirable charge profile (protonation state) and stays stable.  The Chemicals Used for pH Adjustment document teaches HCl as one of the most commonly pH adjusting agents.  Therefore, in view of the teachings of Prestrelski et al as a whole and the combined teachings of Prestrelski et al and the Chemicals Used for pH Adjustment document, it would have been obvious to one of ordinary skilled in the art to develop a stable formulation comprising pramlintide, insulin, DMSO, HCl, benzyl alcohol and mannitol.  Izutsu teaches that preservative such as benzyl alcohol at 1-10 mg/ml (0.1-1% w/v) and mannitol as a tonicity modifier and bulking agent at 10-100 mg/ml (1-10% w/v) are used for protein/peptide formulation.  And, one of ordinary skilled in the art would have been motivated to optimize the ratio of pramlintide to insulin and the concentration of HCl in the stable formulation for optimal charge profile (protonation state) and stability of both pramlintide and insulin and improved treatment efficacy.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization to develop a stable formulation comprising (a) pramlintide and insulin; (b) HCl as an ionization stabilizing excipient; and (c) DMSO as an aprotic polar solvent; wherein HCl is presented at a concentration from 0.1 mM to 100 mM; wherein the moisture content of the formulation is less than 5%; wherein the composition further comprises benzyl alcohol at 1-10 mg/ml (0.1-1% w/v) as preservative and mannitol at less than 10% w/v as a sugar alcohol; and wherein the weight per volume ratio of pramlintide to insulin is 1 to 3.5.

Response to Applicant's Arguments
12.	Applicant argues that "The claim element "are dissolved directly" is missing in the cited art."; and "The claim element "are dissolved directly" must be given patentable weight because it imparts a structural characteristic on the glucagon that distinguishes it from the glucagon in the cited art."  Applicant further argues that "A POSA would not have been motivated to modify the '288 publication because of the expressed necessity of its lyophilization step."  Applicant also argues that "A POSA would have had no reasonable expectation of arriving at the claimed stable formulation based on the combined references - and the Examiner's comment on reasonable expectation of success is merely conclusory."  Furthermore, Applicant argues that "Unexpected advantages achieved by the claimed formulation weigh in favor of patentability."       
13.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Please note: it is noticed that the term "glucagon" is repeated presented in Applicant's arguments.  In the instant case, it appears to the Examiner that the term "glucagon" should be pramlintide and/or insulin.    
In response to Applicant’s arguments that "The claim element "are dissolved directly" is missing in the cited art."; and "The claim element "are dissolved directly" must be given patentable weight because it imparts a structural characteristic on the glucagon that distinguishes it from the glucagon in the cited art."; these arguments are duplicate and/or based on what presented in the Declaration of Steven Prestrelski under 37 CFR 1.132 filed on 3/24/2022; which have been addressed in Section 8 above.  And in the instant case, as stated in Section 8 above, other than providing evidence and/or data to indicate not all formulations that meet the structural limitations of instant clamed formulation are stable, Applicant fails to provide any evidence and/or date to prove the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization is NOT identical to instant claimed stable formulation with structural difference.  
In response to Applicant's arguments that "A POSA would not have been motivated to modify the '288 publication because of the expressed necessity of its lyophilization step.", the Examiner would like to point out that instant rejection is not based on modifying the process of preparing the stable peptide formulations in the cited Prestrelski et al reference.  In the instant case, the rejection is based on the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization is identical to instant claimed stable formulation with no structural difference.  And as stated in both Section 8 and the paragraph above, in the instant case, Applicant fails to provide any evidence and/or data to prove the process of preparing the stable formulation makes a structural difference between the stable formulation developed from the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization and the instant claim stable formulation.
In response to Applicant's arguments that "A POSA would have had no reasonable expectation of arriving at the claimed stable formulation based on the combined references - and the Examiner's comment on reasonable expectation of success is merely conclusory.", first, the Examiner would like to point out that the Examiner's comment on reasonable expectation of success is based on the combined teachings of the cited prior art references with routine optimization set forth in Section 11 above, with a conclusive statement at the end of the rejection.  It is unclear to the Examiner what kind of articulation Applicant would like to see.  Second, other than a statement, Applicant fails to present any evidence and/or reasoning why A POSA would have had no reasonable expectation of arriving at the claimed stable formulation based on the combined references.  Further clarification is required.  Furthermore, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  In addition, with regards to Applicant's arguments about hindsight, as stated above, instant rejection is not based on modifying the process of preparing the stable peptide formulations in the cited Prestrelski et al reference.  And it is unclear to the Examiner which part of the instant rejection is not based on the combined teachings of the cited references with routine optimization.  Merely pointing out the differences between each of the cited references and instant claimed invention is not proof of hindsight reasoning.  The MPEP states '"'[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209,212 (CCPA 1971)." (see MPEP § 2145).      
In response to Applicant's arguments about "Unexpected advantages achieved by the claimed formulation weigh in favor of patentability.", this is a duplicate and/or based on what presented in the Declaration of Steven Prestrelski under 37 CFR 1.132 filed on 3/24/2022; which has been addressed in Section 8 above.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

15.	Claims 21-27 and 30-35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US patent 10485850 B2 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and the Chemicals Used for pH Adjustment document (pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, cited and enclosed in the previous office action).
16.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent.  
17.	Claims 1-12 of US patent 10485850 B2 are drawn to a stable formulation comprising: (a) a therapeutic glatiramer or pramlintide peptide, wherein the peptide is not prepared by drying in the presence of a non-volatile buffer; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is an acid; and (c) an aprotic polar solvent; wherein (i) the therapeutic peptide is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the therapeutic peptide, and (ii) the ionization stabilizing excipient is dissolved in the aprotic polar solvent in an amount to stabilize the ionization of the therapeutic peptide.
18.	The difference between the stable formulation recited in claims 1-12 of US patent 10485850 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulation recited in claims 1-12 of US patent 10485850 B2 does not teach the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21, and the limitations of instant claims 22, 23, 26 and 30.  
However, in view of the combined teachings of Prestrelski et al and the Chemicals Used for pH Adjustment document with routine optimization as set forth in Section 11 above, it would have been obvious to one of ordinary skilled in the art to modify the stable formulation recited in claims 1-12 of US patent 10485850 B2 and develop a stable formulation recited in instant claims 21-27 and 30-35.   
Furthermore, with regards to the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21; and the limitation "wherein the insulin peptide or salt thereof is dissolved directly in the aprotic polar solvent without drying the insulin peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 22, these are product by process limitations for obtaining the stable formulation recited in instant claims.  In the instant case, since the instant claimed stable formulation comprises pramlintide peptide or salt thereof and/or insulin peptide or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable formulation developed above is identical to instant claimed stable formulation with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  

19.	Claims 21-27 and 30-35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent 10987399 B2 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS), the Chemicals Used for pH Adjustment document (pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, cited and enclosed in the previous office action) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS).
20.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent.  
21.	Claims 1-16 of US patent 10987399 B2 are drawn to a stable solution for parenteral injection, comprising: a pramlintide peptide or a salt thereof, wherein the pramlintide peptide has been dried in a non-volatile buffer selected from glycine buffers, citrate buffers, phosphate buffers, and mixtures thereof, and wherein the dried pramlintide peptide has a pH memory of from about 3.0 to about 6.0 that is about equal to the pH of the pramlintide peptide in the non-volatile buffer, solubilized in an aprotic polar solvent selected from dimethyl sulfoxide (DMSO), N-methyl-2-pyrrolidone (NMP), ethyl acetate, or a mixture thereof; wherein the moisture content of the formulation is less than 5% w/w, and wherein the dried pramlintide peptide maintains the pH memory that is about equal to the pH of the peptide in the non-volatile buffer when the dried pramlintide peptide is solubilized in the aprotic polar solvent; and a stable solution for parenteral injection, comprising: a pramlintide peptide or a salt thereof, wherein the pramlintide peptide has been dried in a non-volatile buffer, and wherein the dried pramlintide peptide has a pH memory of from about 3.0 to about 6.0 that is about equal to the pH of the pramlintide peptide in the non-volatile buffer, solubilized in an aprotic polar solvent selected from dimethyl sulfoxide (DMSO), N-methyl-2-pyrrolidone (NMP), ethyl acetate, or a mixture thereof; wherein the moisture content of the formulation is less than 5% w/w, and wherein the dried pramlintide peptide maintains the pH memory of from about 3.0 to about 6.0 that is about equal to the pH of the pramlintide peptide in the non-volatile buffer when the dried pramlintide peptide is solubilized in the aprotic polar solvent.
22.	The difference between the stable formulations recited in claims 1-16 of US patent 10987399 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulations recited in claims 1-16 of US patent 10987399 B2 do not teach the ionization stabilizing excipient recited in instant claims; the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21; and the limitations of instant claims 22-26, 30 and 32-35.  
However, in view of the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization as set forth in Section 11 above, it would have been obvious to one of ordinary skilled in the art to modify the stable formulations recited in claims 1-16 of US patent 10987399 B2 and develop a stable formulation recited in instant claims 21-27 and 30-35.
Furthermore, with regards to the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21; and the limitation "wherein the insulin peptide or salt thereof is dissolved directly in the aprotic polar solvent without drying the insulin peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 22, these are product by process limitations for obtaining the stable formulation recited in instant claims.  In the instant case, since the instant claimed stable formulation comprises pramlintide peptide or salt thereof and/or insulin peptide or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable formulation developed above is identical to instant claimed stable formulation with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).     

23.	Claims 21-27 and 30-35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent 9302010 B2 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS), the Chemicals Used for pH Adjustment document (pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, cited and enclosed in the previous office action) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS).
24.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent.  
25.	Claims 1-19 of US patent 9302010 B2 are drawn to a stable solution for parenteral injection comprising: (a) a glucagon peptide or a salt thereof that has been dried from a non-volatile buffer; and (b) an aprotic polar solvent, wherein the glucagon peptide or sail thereof is reconstituted and solubilized in the aprotic polar solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon peptide or salt thereof; wherein the glucagon peptide or salt thereof has a pH memory.
26.	The difference between the stable formulation recited in claims 1-19 of US patent 9302010 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulation recited in claims 1-19 of US patent 9302010 B2 do not teach the peptides and ionization stabilizing excipient recited in instant claims; and the limitations of instant claims 22-26, 30 and 32-35.  
However, in view of the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization as set forth in Section 11 above, it would have been obvious to one of ordinary skilled in the art to modify the stable formulation recited claims 1-19 of US patent 9302010 B2 and develop a stable formulation recited in instant claims 21-27 and 30-35.   
Furthermore, with regards to the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21; and the limitation "wherein the insulin peptide or salt thereof is dissolved directly in the aprotic polar solvent without drying the insulin peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 22, these are product by process limitations for obtaining the stable formulation recited in instant claims.  In the instant case, since the instant claimed stable formulation comprises pramlintide peptide or salt thereof and/or insulin peptide or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable formulation developed above is identical to instant claimed stable formulation with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  

27.	For the same/similar reasoning/rational as the rejection set forth in Sections 23-26 above, instant claims 21-27 and 30-35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of US patent 5932547 A; claims 1-63 of US Patent 5981489 A; claims 1-41 of US patent 6124261 A; claims 1-19 of US patent 6235712 B1; claims 1, 12, 13, 17 and 18 of US patent 8110209 B2; claims 1-14 of US patent 8697644 B2; claims 1-4 and 13 of US patent 8790679 B2; claims 1-34 of US patent 9138479 B2; claims 1-27 of US patent 9295724 B2; claims 1-3, 12 and 15 of US patent 9314424 B2; and claims 1-27 of US patent 9339545 B2; and in view of the combined teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS), the Chemicals Used for pH Adjustment document (cited and enclosed in the previous office action, pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS) with routine optimization as set forth in Section 11 above.

28.	For the same/similar reasoning/rational as the rejection set forth in Sections 23-26 above, instant claims 21-27 and 30-35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 99-131 of co-pending Application No. 17/215449; and in view of the combined teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS), the Chemicals Used for pH Adjustment document (cited and enclosed in the previous office action, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, pages 1-2, 3/4/2013) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS) with routine optimization as set forth in Section 11 above.
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

29.	Claims 21-27 and 30-35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent 9649364 B2 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS).
30.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent.  
31.	Claims 1-16 of US patent 9649364 B2 are drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof, wherein the glucagon peptide or salt thereof is not prepared by drying in the presence of a non-volatile buffer having a pH of 2 to 4 to produce a glucagon peptide having a pH memory of 2 to 4; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the glucagon peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof.
32.	The difference between the stable formulation recited in claims 1-16 of US patent 9649364 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulation recited in claims 1-16 of US patent 9649364 B2 does not teach the peptides recited in instant claims; and the limitations of instant claims 22, 23 and 35.  
However, in view of the teachings of Prestrelski et al as a whole and with routine optimization as set forth in Section 11 above, it would have been obvious to one of ordinary skilled in the art to modify the stable formulation recited claims 1-16 of US patent 9649364 B2 and develop a stable formulation recited in instant claims 21-27 and 30-35.   
Furthermore, with regards to the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21; and the limitation "wherein the insulin peptide or salt thereof is dissolved directly in the aprotic polar solvent without drying the insulin peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 22, these are product by process limitations for obtaining the stable formulation recited in instant claims.  In the instant case, since the instant claimed stable formulation comprises pramlintide peptide or salt thereof and/or insulin peptide or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable formulation developed above is identical to instant claimed stable formulation with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  

33.	For the same/similar reasoning/rational as the rejection set forth in Sections 29-32 above, instant claims 21-27 and 30-35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 161 and 12-22 of co-pending Application No. 15/735052; claims 1-41 of co-pending Application No. 16/888028; claims 51-68 of co-pending Application No. 16/964124; and claims 1-51 of co-pending Application No. 17/359202; and in view of the teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS) with routine optimization as set forth in Section 11 above.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

34.	Claims 21-27 and 30-35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US patent 9018162 B2 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS).
35.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent.  
36.	Claims 1-17 of US patent 9018162 B2 are in possession of a composition consisting essentially of: (a) about 0.45 wt.% of a glucagon peptide which has been dried in a non-volatile glycine buffer, and wherein the glucagon peptide has a pH memory that is about equal to the pH of the glucagon peptide in the non-volatile buffer, wherein the pH memory is between 2.5 to 3.5; (b) about 92 wt. % to 96 wt. % of an aprotic polar solvent, wherein the peptide is solubilized in the aprotic polar solvent, and wherein the aprotic polar solvent is dimethyl sulfoxide (DMSO); (c) about 3 wt.% to 7 wt.% of trehalose; (d) about 0.01 wt.% of glycine; and (e) optionally hydrochloric acid, wherein the moisture content of the composition is less than 5 wt.%
37.	The difference between the composition recited in claims 1-17 of US patent 9018162 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the composition recited in claims 1-17 of US patent 9018162 B2 does not teach the peptides recited in instant claims; and the limitations of instant claims 22-24, 32, 33 and 35.  
However, in view of the combined teachings of Prestrelski et al and Izutsu with routine optimization as set forth in Section 11 above, it would have been obvious to one of ordinary skilled in the art to modify the composition recited claims 1-17 of US patent 9018162 B2 and develop a stable formulation recited in instant claims 21-27 and 30-35. 
Furthermore, with regards to the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21; and the limitation "wherein the insulin peptide or salt thereof is dissolved directly in the aprotic polar solvent without drying the insulin peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 22, these are product by process limitations for obtaining the stable formulation recited in instant claims.  In the instant case, since the instant claimed stable formulation comprises pramlintide peptide or salt thereof and/or insulin peptide or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable formulation developed above is identical to instant claimed stable formulation with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).    

38.	For the same/similar reasoning/rational as the rejection set forth in Sections 34-37 above, instant claims 21-27 and 30-35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US patent 9642894 B2 in view of the combined teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS) with routine optimization as set forth in Section 11 above.

39.	Claims 21-27 and 30-35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9-11 and 14-20 of co-pending Application 15/763050 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and the Chemicals Used for pH Adjustment document (3/4/2013, pages 1-2, cited and enclosed in the previous office action, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html). 
40.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent.  
41.	Claims 1, 2, 9-11 and 14-20 of co-pending Application 15/763050 are drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof, at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of between 3-5 mM; and (c) an aprotic polar solvent; wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent; a method of treating hypoglycemia by administering an effective amount of such formulation to a subject in need thereof; and a method of stably formulating a glucagon peptide comprising the steps of: (a) determining an appropriate ionization profile for the glucagon peptide or a salt thereof in an aprotic polar solvent system; (b) mixing at least one ionization stabilizing excipient with the aprotic polar solvent to impart the appropriate concentration of the at least one ionization stabilizing excipient to establish the ionization profile determined in step (a); and (c) dissolving the glucagon peptide or salt thereof in the aprotic polar solvent having an appropriate ionization stabilizing excipient concentration to physically and chemically stabilize the glucagon peptide or salt thereof for at least one year at room temperature.
42.	The difference between the stable formulation recited in claims 1, 2, 9-11 and 14-20 of co-pending Application 15/763050 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulation recited in claims 1, 2, 9-11 and 14-20 of co-pending Application 15/76303 does not teach the peptides recited in instant claims; and the limitations of instant claims 22, 23, 26, 30 and 35.  
However, in view of the combined teachings of Prestrelski et al and the Chemicals Used for pH Adjustment document with routine optimization as set forth in Section 11 above, it would have been obvious to one of ordinary skilled in the art to modify the stable formulation recited claims 1, 2, 9-11 and 14-20 of co-pending Application 15/763050 and develop a stable formulation recited in instant claims 21-27 and 30-35.
Furthermore, with regards to the limitation "wherein the pramlintide peptide or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the pramlintide peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 21; and the limitation "wherein the insulin peptide or salt thereof is dissolved directly in the aprotic polar solvent without drying the insulin peptide or salt thereof from a buffered aqueous solution prior to dissolution in the aprotic polar solvent" recited in instant claim 22, these are product by process limitations for obtaining the stable formulation recited in instant claims.  In the instant case, since the instant claimed stable formulation comprises pramlintide peptide or salt thereof and/or insulin peptide or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable formulation developed above is identical to instant claimed stable formulation with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).     
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

43.	For the same/similar reasoning/rational as the rejection set forth in Sections 39-42 above, instant claims 21-27 and 30-35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32 and 43-60 of co-pending Application No. 16/955698 in view of the combined teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and the Chemicals Used for pH Adjustment document (cited and enclosed in the previous office action, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, 3/4/2013, pages 1-2) with routine optimization as set forth in Section 11 above.
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
44.	Applicant argues that "Since all of the ODP rejections rely on the '288 application and/or the Chemicals document, and/or Izutsu, Applicant respectfully requests that all of the obvious-type double patenting rejections be reconsidered and withdrawn for essentially the same reasons as set forth in the response to the obviousness rejection above. If the Examiner does not agree, then Applicant respectfully requests that the obvious-type double patenting rejections be held in abeyance until allowable subject matter is identified."
45.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Applicant's arguments set forth in the response to the obviousness rejection over Prestrelski '288, the Chemicals document, and Izutsu have been addressed in Sections 8 and 13 above.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658